                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO,
next friend, Dan Lucero,

                      Plaintiff,

v.                                                          No. 2:19-cv-00445-MV-KRS

CITY OF CLOVIS POLICE DEPARTMENT;
BRENT AGUILAR; TRAVIS LOOMIS; and
DOUGLAS FORD,

                      Defendants.

                   ORDER ADOPTING JOINT STATUS REPORT AND
                        PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on July 10, 2019 the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan (Doc. 9), and adopted it as modified

by the dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
